Citation Nr: 1420994	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for degenerative disc disease of the cervical spine. 

2.  Entitlement to increased evaluations for left knee disability, current evaluated with a 10 percent rating for degenerative joint disease and with a 10 percent rating for residuals of left knee injury, for the periods prior to January 8, 2010 and since May 1, 2010. 

3.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1983 to March 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Reno, Nevada (RO), which in pertinent part, and denied the benefits sought on appeal.  

Notably, in that rating decision, the RO awarded a temporary total evaluation based on surgical or other treatment necessitating convalescence for left knee disability from January 8, 2010 to March 1, 2010.  Thereafter, in a January 2011 rating decision, the RO extended the temporary total evaluation for convalescence for left disability to April 30, 2010, with the combined 20 percent rating resumed thereafter.  As such, the period from January 8, 2010 to April 30, 30, 2010, represent a period of a total grant of the benefit sought on appeal, and is no longer on appeal as the maximum benefit was received during that period.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has asserted that he is no longer employable because of the severity of his service-connected disabilities.  A claim for TDIU was initiated but denied by the RO in the June 2010 rating decision.  However, a TDIU rating may flow from (be part and parcel of) an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  Therefore, the Board will consider entitlement to a TDIU rating.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks higher evaluations for his left knee and cervical spine disabilities.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  New VA examinations are in order.  

A review of the Veteran's VA treatment records shows that the symptomatology associated with his left knee disability has worsened since it was last examined by VA in December 2010.  A July 2012 VA orthopedic consultation report shows that the Veteran had less range of motion in his left knee, with pain on attempting to reach full range of motion, as well as clinical testing indicative of instability.  Further, the report of a July 2012 VA MRI shows that the Veteran had a meniscus tear, which was not recorded in the December 2010 VA examination report.  

The Board finds that a new VA examination is needed to determine the current level of severity of the Veteran's left knee disability.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Again, the findings in the 2012 VA treatment records reflect that his left knee disability has worsened.  A new VA examination is needed.  

A remand is also needed to afford the Veteran with a new VA spine and neurology examinations to evaluate the severity of his service-connected cervical spine disability and any associated neurologic involvement.  The Veteran has asserted that both his April 2010 and December 2010 VA spine examinations are inadequate because the VA examiners failed to accurately evaluate the reduced range of motion in his cervical spine.  Notably, VA physical therapy treatment records dated from August 2009 to June 2010 contain findings that demonstrate that the Veteran has markedly less range of motion in his cervical spine than suggested by either VA examination report.  In addition, while both VA examination reports reflect findings of decreased sensation in the upper extremities, neither of the VA examiners identified the nerve involved and the severity of the symptomatology or provided an opinion on whether the symptomatology was associated with the Veteran's cervical spine disability.  A review of the VA medical records show that the Veteran has consistently complained of tingling, numbness and radiating pain down his upper extremities from his cervical spine, but the report of a July 2009 VA EMG report revealed no evidence of radicular or neuropathy impairment in the upper extremities.  The Veteran has also been diagnosed with diabetic neurologic involvement.  Since then, the Veteran has received physical therapy and cervical spine injections to treat his symptomatology. 

Given the Veteran's contentions and the inadequacy of the 2010 VA examination reports, the Board finds that the Veteran should be afforded a new VA spine and neurology examination to evaluate the severity of his service-connected cervical spine disability and any associated neurologic impairment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Prior to any examination, the RO/AMC should attempt to obtain any outstanding records of pertinent VA or private treatment and associate them with claims folder.  

In addition, the issue of TDIU has been raised by the record and considered part of the Veteran's increased rating claim.  See Rice, 22 Vet. App. at 447.  As such, the issue is properly before the Board.  However, that issue is also intertwined with the other claim on appeal and will be deferred until a final decision can be reached on the claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the Veteran's assistance to identify and obtain any VA and private records of pertinent medical treatment that are not yet on file.

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and the reasons why such attempts were not fully successful. 

2. Thereafter, the RO/AMC should schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  All indicated tests and studies, to include range of motion studies (both passive and active) should be undertaken.

The examiner is asked to identify the Veteran's range of motion in his left knee and to address whether the Veteran experiences additional functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  The examiner should clearly indicate the measurements at which the additional functional loss begins.  

The examiner must identify all impairments affecting the left knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must also report whether there is recurrent subluxation or lateral instability of the knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether there is dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum in the right knee.

The examiner should describe the symptomatology associated with the Veteran's disability, and the impact of such symptomatology on his daily life and his ability to be employed.  The examiner should provide a complete rationale for any opinion.  To the extent feasible, the examiner should distinguish between symptoms due to the service- connected disability and those due to other causes.

3. The Veteran should be scheduled for VA spine and neurologic examinations to determine the nature and severity of his service-connected cervical spine disability and any associated neurologic involvement. The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  All indicated tests and studies, to include range of motion studies (both passive and active) and x-ray, should be undertaken.

The examiner should address the severity of the Veteran's lumbar spine disability by recording the range of motion in the Veteran's neck observed on clinical evaluation and assess whether the neck exhibits any disability to include limitation of motion, pain, or instability, including on repetitive use.  Additionally, the examiner should be requested to determine whether the cervical spine exhibits favorable or unfavorable anklyosis due to any weakened movement, excess fatigability, or incoordination. 

The examiner should also identify whether or not the Veteran reported any incapacitating episodes associated with his back pain, and if so, the frequency and duration of such episodes.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner should also determine whether the Veteran has any neurologic impairment in the upper extremities resulting from his cervical spine disability.  If there is neurologic impairment of the upper extremities that is not related to the service connected cervical spine disabilities, the examiner should so report.  The examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. 

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  The examiner should provide reasons and bases based on medical judgment and facts for this opinion.

4. After accomplishing any additional development deemed appropriate, readjudicate the claim for increased rating as well as the claim for a TDIU rating.  If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



